Although the mere difference in height of these flagstones on the sidewalk may not have established negligence of the city where an edge of one flagstone measured three and one-half inches above the edge of the next one, yet the jury could have found from the testimony of plaintiff that she had caught her foot under the edge of this raised flagstone. The evidence of the patrolman, Mahoney, showed that at this joint the water had washed out the dirt, leaving an opening in which the foot might be caught. This was confirmed from the evidence of a prior accident to the witness Braun at this place, by which her foot was caught, causing a fall and a knee dislocation. The facts raised an issue for the jury, with whose verdict we see *889no occasion to interfere. The judgment and order are accordingly unanimously affirmed, with costs. Present — Jenks, P. J., Thomas, Mills, Putnam and Blackmar, JJ.